Exhibit 10.25

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT entered into this 1st day of
March, 2007, by and between Teradyne, Inc., a Massachusetts corporation
(“Teradyne”), and the undersigned executive officer of Teradyne (“Employee”).

WITNESSETH:

WHEREAS, Teradyne and Employee desire to set forth certain terms and conditions
relating to benefits to be afforded to Employee upon the occurrence of a Change
in Control (as hereinafter defined) of Teradyne;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Entitlements Upon a Termination Event. During the Term, if within twenty-four
(24) months following a Change in Control or in contemplation of a Change in
Control there is a Termination Event, Employee shall be entitled to the rights,
payments and other benefits set forth below:

(a) Treatment of Awards. Equity Awards that are not subject to Performance
Criteria shall be governed by Section 1(b) below, and Cash Awards and Equity
Awards that are subject to Performance Criteria shall be governed by
Section 1(c) below. The parties hereto acknowledge that, except as otherwise
provided herein, the terms of this Agreement are intended to modify the terms of
Employee’s existing Cash Award and Equity Award agreements and to be a
supplement to Cash Award and Equity Award agreements granted on or subsequent to
the date hereof.

(b) Acceleration of Equity Awards. All of Employee’s unvested or unexercisable
Equity Awards or Equity Awards subject to restrictions on transfer imposed by
Teradyne or repurchase rights in favor of Teradyne, as applicable, granted prior
to, on, or after the date hereof (but only (I) such Equity Awards as have been
granted to Employee by Teradyne as of the date of the Change in Control or
(II) such Equity Awards as have been assumed by an acquiring company at the time
of a Change in Control or such new cash and equity awards that have been
substituted by an acquiring company for Equity Awards existing at the time of a
Change in Control, each pursuant to the terms of any Teradyne incentive plan)
shall automatically become fully vested, exercisable or free of restrictions on
transfer imposed by Teradyne or repurchase rights in favor of Teradyne, as
applicable, as of the date of such Termination Event, and all Equity Awards
granted on or after the date hereof shall, to the extent applicable, remain
exercisable for the remainder of the generally applicable term of such Equity
Award.

(c) Satisfaction of Performance Criteria. All of Employee’s Cash Awards and
Equity Awards that are subject to Performance Criteria shall be settled and paid
in the following



--------------------------------------------------------------------------------

manner: Employee shall be deemed to have satisfied the necessary percentage of
the Performance Criteria to which such Cash Awards and Equity Awards are subject
as of the date of the Termination Event, that will provide employee with the
target level of such Cash Awards and Equity Awards; and Employee shall be
entitled to receive that portion of each Cash Award and Equity Award payable, at
the target level. For purposes of the Cash Awards, the payment shall be
multiplied by a fraction, the numerator of which shall be the number of calendar
months that have passed during the period in which the Performance Criteria are
to be measured (treating the month in which the Termination Event occurs as a
full calendar month) and the denominator of which shall be the total number of
calendar months in such period. For purposes of this Agreement, “target level”
is that percentage of the Performance Criteria established at the beginning of
each calendar year in order for the Employee to achieve Model Compensation.
Unless otherwise required under Section 1(d) below, such Cash Awards and Equity
Awards shall be paid to Employee or the restrictions on transfer removed not
later than 10 days following the Termination Event.

(d) Deferred Compensation. Notwithstanding any other provision of this
Agreement, if the Employee is a “key employee” as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof, all payments, benefits, or
removal of restrictions on the transfer of equity under this Agreement with
respect to separation from service that constitute compensation deferred under a
nonqualified deferred compensation plan as defined in Section 409A of the Code
to which such key employee would otherwise be entitled during the first six
months following the date of separation from service shall be made on the first
day of the seventh month after the date of separation from service (or, if
earlier, the date of death of the Employee).

(e) Release. Notwithstanding any other provision of this Agreement to the
contrary, no payment or benefit otherwise provided for under or by virtue of the
foregoing provisions of this Agreement shall be paid or otherwise made available
unless and until Teradyne shall have first received from Employee a valid,
binding and irrevocable general release, in the form of Attachment A to this
Agreement; provided that Teradyne shall be permitted to defer any payment and
any benefit provided for in this Agreement, whether pursuant to Section 1(e),
1(d) or otherwise, until the tenth day after the later of its receipt of such
release and the time at which the release has become valid, binding and
irrevocable. Employee shall promptly sign such release upon a Termination Event
subsequent to a Change in Control. Teradyne agrees to provide Employee an
estimate relating to payments to be made under this Agreement upon Employee’s
written request.

(f) Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Cash Awards” shall mean any cash-based bonus, cash incentive or other cash
awards provided by Teradyne to Employee pursuant to incentive plans that
Teradyne maintains, including but not limited to its 2006 Equity and Cash
Compensation Incentive Plan.

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of Employee, after notice thereof, to render
services to Teradyne in accordance with the terms or requirements of his or her
employment as established by the Teradyne Board of Directors from time to time
and communicated to the Employee; (ii) Employee’s disloyalty, gross negligence,
willful misconduct, dishonesty, fraud or breach of fiduciary duty to Teradyne,
each in connection with Employee’s employment by Teradyne; (iii)

 

-2-



--------------------------------------------------------------------------------

Employee’s deliberate disregard of the rules or policies of, or breach of an
agreement with, Teradyne which results in direct or indirect material loss,
damage or injury to Teradyne; (iv) the intentional unauthorized disclosure by
Employee of any trade secret or confidential information of Teradyne; (v) the
commission by Employee of an act which constitutes unfair competition with
Teradyne; or (vi) the conviction of, or the entry of a plea of guilty or nolo
contendere by the Employee, to any crime involving moral turpitude or any
felony.

A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events: (i) any consolidation, cash tender offer,
reorganization, recapitalization, merger or plan of share exchange following
which the capital stock of Teradyne outstanding immediately prior to such
transaction constitutes less than a majority of the combined voting power of the
then-outstanding securities of the combined corporation or person immediately
after such transaction; (ii) any sale, lease, exchange or other transfer of all
or substantially all of Teradyne’s assets; (iii) the adoption by the Board of
Directors of Teradyne of any plan or proposal for the liquidation or dissolution
of Teradyne; (iv) a change in the majority of the Board of Directors of Teradyne
through one or more contested elections occurring within a three-year period; or
(v) any person (as that term is used in Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended) becomes beneficial owner of 30%
or more of the combined voting power of Teradyne’s outstanding voting
securities, other than (A) as a result of a consolidation, reorganization,
recapitalization, merger or plan of share exchange following which the capital
stock of Teradyne outstanding immediately prior to such transaction constitutes
at least a majority of combined voting power of the then-outstanding securities
of the combined corporation or person immediately after such transaction, (B) by
any trustee or other fiduciary holding securities under an employee benefit plan
of Teradyne, or (C) by a person temporarily acquiring beneficial ownership in
its capacity as an underwriter (as defined pursuant to Section 2(a)(11) of the
Securities Act of 1933, as amended) in connection with a public offering of
Teradyne securities.

“Disability” shall mean an illness, injury or other incapacitating condition as
a result of which the Employee is absent from full time performance of his
duties with Teradyne or is unable to perform his duties and responsibilities for
a period of sixty (60) consecutive days during the Term of the Agreement or a
period or periods aggregating to more than ninety (90) days in any consecutive
six (6) month period but shall not include death.

“Equity Awards” shall mean the equity ownership, participation or appreciation
opportunities provided by Teradyne to Employee pursuant to incentive plans that
Teradyne maintains, including but not limited to its 2006 Equity and Cash
Compensation Incentive Plan, the Teradyne, Inc. 1991 Employee Stock Option Plan
and the Teradyne, Inc. 1997 Employee Stock Option Plan, and any stock options,
restricted stock units, restricted stock, stock appreciation rights, phantom
stock and other stock-based awards granted thereunder.

“Good Reason” shall mean any one or more of the following: (i) any material
reduction of Employee’s responsibilities (other than for Cause or as a result of
death or Disability) as they shall exist on the date of the consummation of the
Change in Control; (ii) any material reduction in Employee’s Model Compensation
as in effect on the date of the

 

-3-



--------------------------------------------------------------------------------

consummation of the Change in Control, or as the same may be increased from time
to time, or any failure by Teradyne to pay to Employee any bonus accrued, but
not yet paid, upon written notice by Employee to Teradyne, within 45 days;
(iii) a material reduction in the value of Employee’s benefit package from the
value of Employee’s benefit package on the date of the consummation of the
Change in Control; or (iv) a requirement that Employee be based at an office
that is greater than 50 miles from the location of Employee’s office immediately
prior to the Change in Control except for required travel on Teradyne’s business
to an extent substantially consistent with the business travel obligations which
Employee undertook on behalf of Teradyne prior to the date of the consummation
of the Change in Control. In the event of a Termination Event in contemplation
of a Change in Control, the applicable baseline measurement date shall be six
months prior to such Termination Event and not the date of the consummation of
the Change in Control.

“Model Compensation” shall mean Employee’s annual “Model Compensation” as
determined by Teradyne’s Compensation Committee or Board of Directors, which
consists of (i) a fixed monthly salary and (ii) a target annual variable amount.

“Performance Criteria” shall have the meaning ascribed to that term in the
Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan.

“Termination Event” shall mean (i) any termination of Employee by Teradyne
without Cause or (ii) any voluntary termination by Employee for Good Reason;
provided, that it shall not be a Termination Event merely because Employee
ceases to be employed by Teradyne and becomes employed by a new employer
involved in the Change in Control provided that such new employer shall be bound
by this Agreement as if it were Teradyne hereunder with respect to Employee. It
is expressly understood that no Termination Event shall be deemed to have
occurred merely because, upon the occurrence of a Change in Control, Employee
ceases to be employed by Teradyne and does not become employed by a successor to
Teradyne after the Change in Control if the successor makes an offer to employ
Employee on terms and conditions which, if imposed by Teradyne, would not give
Employee a basis on which to terminate employment for Good Reason.

(g) Termination in Contemplation of a Change in Control. For purposes of this
Agreement, including without limitation, this Section 1, a Termination Event
occurring “in contemplation of a Change in Control” means a Termination Event
occurring within 3 months prior to an actual Change in Control at the request or
direction of a person who enters or has entered into an agreement the
consummation of which would cause a Change in Control or who conditions the
entry into such an agreement on the Employee’s termination whether or not such
person actually enters into such an agreement. A termination by the Employee for
Good Reason shall constitute a Termination Event in contemplation of a Change in
Control if the actions constituting Good Reason were taken at the request or
direction of a person who has entered into an agreement the consummation of
which would cause a Change in Control.

 

-4-



--------------------------------------------------------------------------------

2. (a) Parachute Payment Gross-Up. If any Payments (as hereinafter defined) to
Employee are subject to the Excise Tax (as hereinafter defined), Teradyne shall
pay to Employee a Gross-Up Payment (as hereinafter defined). The Gross-Up
Payment with respect to any Payment shall be paid no later than 15 days prior to
the date that the Excise Tax is due with respect to such Payment.

(b) Definitions. For purposes of this Section 2, the following terms shall have
the following meanings:

 

  (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (ii) “Excise Tax” shall mean the tax imposed by Section 4999 of the Code. The
amount of the Excise Tax (if any) imposed on any non-cash benefits or any
deferred payment or benefit shall be reasonably determined by Teradyne, after
consultation with its legal and tax advisors.

 

  (iii) “Gross-Up Payment” shall mean, with respect to Payments to Employee, the
amount necessary so that the amount retained by Employee, after reduction for
(1) any Excise Tax on the Gross-Up Payment and (2) any federal, state, or local
income and employment taxes imposed on the Gross-Up Payment, is an amount equal
to the Excise Tax on the Payments to Employee, other than the Gross-Up Payment.
The amount of the Gross-Up Payment shall be reasonably determined by Teradyne
after consultation with its legal and tax advisors.

 

  (1) For purposes of determining the amount of the Gross-Up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal, state and local income tax in the calendar year in which the Gross-Up
Payment is made (determined by reference to Employee’s residence for such
calendar year), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

 

  (2) In the event that the Excise Tax with respect to the Payments is
determined to exceed the amount taken into account hereunder, Teradyne shall
make an additional Gross-Up Payment in respect of such excess. For purposes of
calculating such Gross-Up Payment, any interest or penalties imposed in
connection with such excess Excise Tax shall be treated as an Excise Tax.

 

-5-



--------------------------------------------------------------------------------

  (3) In the event that the Excise Tax with respect to the Payments is
subsequently determined to be less than the amount taken into account for
purposes of calculating the Gross-Up Payment, Employee shall promptly repay to
Teradyne the after-tax portion of the Gross-Up Payment that exceeds the Gross-Up
Payment that otherwise would have been payable in connection with the actual
Excise Tax imposed on the Payments.

 

  (iv) “Payment” shall mean, with respect to Employee, any payment in the nature
of compensation to (or for the benefit of) such individual, if such payment is
contingent on a change (i) in the ownership or effective control of Teradyne or
(ii) in the ownership of a substantial portion of the assets of Teradyne (in
each case, as reasonably determined by Teradyne in accordance with
Section 280G(b)(2) of the Code and the regulations promulgated thereunder).
Notwithstanding the foregoing, any amount payable to (or for the benefit of)
Employee shall be a Payment if an Excise Tax is imposed on Employee with respect
to such payment or benefit.

3. No Obligation of Employment. Employee understands that the employment
relationship between Employee and Teradyne will be “at will” and Employee
understands that, prior to any Change in Control, Teradyne may terminate
Employee with or without “Cause” at any time, including in contemplation of a
Change in Control. Following any Change in Control, Teradyne may also terminate
Employee with or without “Cause” at any time subject to Employee’s rights and
Teradyne’s obligations specified in this Agreement.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts.

5. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

6. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 6. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

-6-



--------------------------------------------------------------------------------

7. Assignment. (a) Teradyne shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Teradyne expressly to assume and
agree to perform under the terms of this Agreement in the same manner and to the
same extent that Teradyne and its affiliates would be required to perform it if
no such succession had taken place (provided that such a requirement to perform
which arises by operation of law shall be deemed to satisfy the requirements for
such an express assumption and agreement), and in such event Teradyne (as
constituted prior to such succession) shall have no further obligation under or
with respect to this Agreement. Failure of Teradyne to obtain such assumption
and agreement with respect to Employee prior to the effectiveness of any such
succession shall be a breach of the terms of this Agreement with respect to
Employee and shall entitle Employee to compensation from Teradyne (as
constituted prior to such succession) in the same amount and on the same terms
as Employee would be entitled to hereunder were Employee’s employment terminated
for Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of the Termination Event. As used in this
Agreement, “Teradyne” shall mean Teradyne as hereinbefore defined and any
successor to its business or assets as aforesaid which assumes and agrees (or is
otherwise required) to perform this Agreement. Nothing in this Section 7(a)
shall be deemed to cause any event or condition which would otherwise constitute
a Change in Control not to constitute a Change in Control.

(b) Notwithstanding Section 7(a), Teradyne shall remain liable to Employee upon
a Termination Event after a Change in Control if Employee is not offered
continuing employment by a successor to Teradyne or is offered continuing
employment by a successor to Teradyne only on a basis which would constitute
Good Reason for termination of employment hereunder.

(c) This Agreement, and Employee’s and Teradyne’s rights and obligations
hereunder, may not be assigned by Employee or, except as provided in
Section 7(a), Teradyne, respectively; any purported assignment by Employee or
Teradyne in violation hereof shall be null and void.

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of Employee. If Employee
shall die while an amount would still be payable to Employee hereunder if they
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, Employee’s estate.

8. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Employee and
Teradyne relating to the subject matter hereof including but not limited to the
Executive Officer Change in Control Agreement entered into on October 19, 2001
between Teradyne and Employee; provided, however, that Employee’s existing Cash
Award and Equity Award agreements, as modified hereby, shall remain in effect
and provided further that the Agreement Regarding Termination Benefits entered
into on September 3, 2004 between Teradyne and Employee shall not be modified by
this Agreement but shall remain in full force and effect in accordance with its
own terms. This Agreement shall not limit any right of Employee to receive any
payments or benefits under an employee benefit or Employee compensation plan of
Teradyne, initially adopted as of or after the date hereof, which are expressly
contingent thereunder upon the occurrence of a Change in

 

-7-



--------------------------------------------------------------------------------

Control (including, but not limited to, the acceleration of any rights or
benefits thereunder); provided that in no event shall Employee be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Employee under any severance or similar plan
or policy of Teradyne, and in any such case Employee shall only be entitled to
receive the greater of the two payments.

9. Notices. All notices hereunder shall be in writing and shall be delivered in
person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

If to Teradyne, to:   Teradyne, Inc.   700 Riverpark Drive   MS NR700-2-3 (Legal
Department)   North Reading, MA 01864   Attention: General Counsel

If to Employee, at Employee’s address set forth on the signature page hereto.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

11. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

12. Term. The term of this Agreement (the “Term”) shall commence upon the date
hereof and terminate upon the earlier of (i) twenty-four (24) months following
any Change in Control of Teradyne, (ii) the date prior to any Change in Control
of Teradyne that Employee for any reason ceases to be an employee of Teradyne
(other than a Termination Event in contemplation of a Change in Control), and
(iii) the date following any Change in Control of Teradyne that Employee is
terminated for Cause or voluntary terminates his employment (other than for Good
Reason).

13. Expenses. All reasonable legal fees and expenses incurred in a legal
proceeding by Employee in seeking to obtain or enforce any right or benefit
provided by this Agreement against a successor to Teradyne shall be the
responsibility of and paid for by the successor to Teradyne (but not Teradyne as
constituted prior to such succession). Such payments are to be made within
twenty (20) days after Employee’s request for payment accompanied with such
evidence of fees and expenses incurred as Teradyne’s successor reasonably may
require; provided that if Employee institutes a proceeding and the judge or
other decision-maker presiding over the proceeding affirmatively finds that
Employee has failed to prevail substantially, Employee shall pay Employee’s own
costs and expenses (and, if applicable, return any amounts theretofore paid on
Employee's behalf under this Section 13).

 

-8-



--------------------------------------------------------------------------------

14. Payments. Any payments hereunder shall be made out of the general assets of
Teradyne. The Employee shall have the status of general unsecured creditor of
Teradyne, and this Agreement constitutes a mere promise by Teradyne to make
payments under this Agreement in the future as and to the extent provided
herein. Unless otherwise determined by Teradyne in an applicable plan or
arrangement, no amounts payable hereunder upon a Termination Event shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of Teradyne for the benefit of its
employees. Teradyne shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC. By:  

/s/    ROY A. VALLEE

Name:   Roy A. Vallee Title:   Chair of Compensation Committee

EMPLOYEE  

/s/    MICHAEL A. BRADLEY

Name:   Michael A. Bradley Address:  

 

-10-



--------------------------------------------------------------------------------

ATTACHMENT A

Release

In consideration of the payments and benefits described in the Executive Officer
Change in Control Agreement dated [                         , 2007] between me
and Teradyne, Inc. (the “Company”), all of which I acknowledge I would not
otherwise be entitled to receive, I hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its successors and
assigns and their respective officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which I ever had or now have against the Released Parties
arising out of my employment with and/or termination or separation from the
Company or relating to my relationship as an officer or in any other capacity
for the Company, including, but not limited to, all employment discrimination
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., and the Massachusetts Fair
Employment Practices Act., M.G.L. c.151B, §1 et seq., all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et
seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214, §1C, the
Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage arising out of my employment with, termination
or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that notwithstanding the
foregoing, the Company agrees and hereby acknowledges that this Release
Agreement is not intended to and does not (i) apply to any claims Executive may
bring to enforce the terms of the Executive Officer Change in Control Agreement,
(ii) release the Company of any obligation it may have pursuant to a written
agreement, the Company’s articles of organization or bylaws, or as mandated by
statute to indemnify me as an officer of the Company; and (iii) release the
Company of any obligation to provide and/or pay benefits to me or my estate,
conservator or designated beneficiary(ies) under and in accordance with the
terms of any applicable Company benefit plan and/or program; provided further,
that nothing in this Release Agreement prevents me from filing, cooperating
with, or participating in any proceeding before the EEOC or a state Fair
Employment Practices Agency (except that I acknowledge that I may not be able to
recover any monetary benefits in connection with any such claim, charge or
proceeding).

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967: Since I am 40 years of age or older, I have been informed that I have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and I agree that:

in consideration for the payments and benefits described in the Executive
Officer Change in Control Agreement, which I am not otherwise entitled to
receive, I specifically and voluntarily waive such rights and/or claims under
the ADEA I might have against the Released Parties to the extent such rights
and/or claims arose prior to the date this Release Agreement was executed;



--------------------------------------------------------------------------------

I understand that rights or claims under the ADEA which may arise after the date
this Release Agreement is executed are not waived by me;

I was advised that I have at least 21 days within which to consider the terms of
this Release Agreement and to consult with or seek advice from an attorney of my
choice or any other person of your choosing prior to executing this Release
Agreement;

I have carefully read and fully understand all of the provisions of this Release
Agreement, and I knowingly and voluntarily agree to all of the terms set forth
in this Release Agreement; and

in entering into this Release Agreement I am not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document.

Period for Review and Consideration of Agreement:

I acknowledge that I was informed and understand that I have twenty-one
(21) days to review this Release Agreement and consider its terms before signing
it.

The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

Accord and Satisfaction: The amounts set forth in the Executive Officer Change
in Control Agreement shall be complete and unconditional payment, settlement,
accord and/or satisfaction with respect to all obligations and liabilities of
the Released Parties to me, including, without limitation, all claims for back
wages, salary, vacation pay, draws, incentive pay, bonuses, cash awards, equity
awards, commissions, severance pay, reimbursement of expenses, any and all other
forms of compensation or benefits, attorney’s fees, or other costs or sums.

Revocation Period: I may revoke this Release Agreement at any time during the
seven-day period immediately following my execution hereof. As a result, this
Release Agreement shall not become effective or enforceable and the Company
shall have no obligation to make any payments or provide any benefits described
herein until the seven-day revocation period has expired.

 

 

 

 

Name:   Date

 

 

 

 

 

Witness   Date

 

-2-



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-

DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN

THIS DOCUMENT

I,                                         , acknowledge that I was informed and
understand that I have 21 days within which to consider the attached Release
Agreement, have been advised of my right to consult with an attorney regarding
such Agreement and have considered carefully every provision of the Agreement,
and that after having engaged in those actions, I prefer to and have requested
that I enter into the Agreement prior to the expiration of the 21 day period.

 

Dated:  

 

 

 

    Name: Dated:  

 

 

 

    Witness

 

-3-